DETAILED ACTION
This Office Action is in response to Applicant’s response to the requirement for election/restriction filed 8 June 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 12-22, 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 June 2022
Applicant’s election without traverse of Species I (Figures 2-6), claims 1-10, 23-27, 34, 35 in the reply filed on 8 June 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the quality of the lines used to create the figures, reference numbers and lead lines are faded, pixelated and difficult to read. See 37 CFR 1.84.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10, 23-27, 34, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the preamble recites “A releasing and connecting structure for a balloon” indicating the balloon is not a positively recited element in the claims. However, claim 1, line 4 recites “a self-sealing valve positioned on the balloon” indicating the balloon is a positively recited element. 
Claim 6 recites specific balloon structure (“a balloon upper layer” and “a balloon lower layer”). 
In light of these contradictory limitations, it is unclear how Applicant intends to limit the claims. Is the balloon a positively recited element in the claims? Clarification is required. For the purpose of examination, the balloon will be considered a positively recited element of the invention.
In claim 1, the preamble is directed towards a releasing and connecting structure comprising a self-sealing valve. The connecting and releasing structure is described as “configured to receive a catheter:” However, claim 6 recites the size of the catheter relative to the small orifice of the self-sealing valve. It’s unclear if the catheter is a positively element of the invention. 
If the catheter and/or balloon are intended to be part of the invention, the preamble of claim 1 should be amended to indicate the claim is directed towards a system. 
The term “small” in claims 3, 5, 6, and 23 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitation "the distal end” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a small orifice” in lines 5-6.  This limitation is unclear because “a small orifice” is introduced in claim 3. It is unclear if the “a small orifice in claim 6 is referring to the same “small orifice” introduced in claim 3 or a second small orifice. For the purpose of examination, the Office will presume the “small orifice” of claim 6 is the same small orifice introduced in claim 3 because this is consistent with the specification and drawings (see orifice 311 in Figures 2-6). 
Claims 7, 23 and 25 recites the limitation "the distal end”.  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed is rejected based on its dependency from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 23-27 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaur et al. (US Patent 8,974,483). 
Gaur’483 teaches a connecting and releasing structure (1110) for a balloon (1000; column 11, lines 5-32). There is a self-sealing valve (1110; Figure 4; column 13, lines 47-65) positioned on the balloon (Figures 4, 5). The self-sealing valve (1110) comprises a catheter connecting port (1020 as shown in Figure 4, towards the bottom and left, with respect to the page). The self-sealing valve (1110) is configured to receive a catheter (1100) pass through the catheter connecting port and sealedly connect to the self-sealing valve (Figure 4). The self-sealing valve is configured to be wholly or partially secured to the inner wall of the balloon (see Figure 4). 
Claim 2: The self-sealing valve comprises a passage lumen (1022) positioned inside of the balloon (see Figures 4, 5). There is a first end of the valve (1020 as shown towards the top and right, with respect to the page, in Figure 4) that is sealedly connected to an opening in the balloon (see Figures 4, 5). The catheter is configured to enter the valve from the first end (see Figure 5) and exit the catheter connecting port (1020 as shown in Figure 4, towards the bottom and left, with respect to the page) and enter the interior of the balloon (“reservoir”) (Figure 4). 
Claim 3: Gaur’483’s catheter connecting port (1020, as shown in Figure 4, towards the bottom and left, with respect to the page) is a small orifice of the self-sealing valve (see Figure 4). It is considered to be disposed in the sidewall because the claim does not define the location of the sidewalls and any side of the valve can reasonably be considered a sidewall. 
Regarding the limitations of the relative size of the catheter and the small orifice, the catheter is introduced functionally in claim 1 (“the self-sealing valve is configured to receive a catheter” and is not a positively recited element of the invention. 
Claim 4: Guar’483 discloses the distal end of the valve (i.e. the end in which the catheter 1100 enters the valve) can be bonded to the inner wall of the balloon (see valve 112 in Figure 1c which states the valve does not extend outside of the perimeter of the balloon 102; column 21, lines 65-67 indicate the valve is attached via bonding). 
Claim 5: In the device of Gaur’483, since part of the self-sealing valve is directly bonded to the inner wall of the balloon, the rest of the valve is considered to be bonded to the inner wall of the balloon as a result (note: the term bonded does not mean directly attached). 
Claim 6: Gaur’483 discloses the balloon can include an upper layer (122) and a lower layer (124). There is an inversion hole (160; Figure 7k) on the upper layer that can be sealed (column 22, lines 21-23). The self-sealing valve also can include an upper layer and a lower layer connected to the balloon upper and lower layers, respectively (column 14, lines 12-22). In this arrangement, the small orifice is formed in the valve upper layer because it remains an orifice after the upper and lower layers of the balloon & valve are sealed together. Regarding the limitations of the relative size of the catheter and the small orifice, the catheter is introduced functionally in claim 1 (“the self-sealing valve is configured to receive a catheter”) and is not a positively recited element of the invention. 
The limitation “the balloon upper layer and the self-sealing valve upper layer are combined with the balloon lower layer and the self-sealing valve lower layer by connecting them along their edges to form an integral structure; after they are combined, they are inverted through use of the inversion hole on the balloon upper layer; the balloon upper layer and the balloon lower layer form the balloon, and the self-sealing valve upper layer and the self-sealing valve lower layer form the self-sealing valve positioned inside the balloon; the self-sealing valve is secured to the inner wall of the balloon, and the inversion hole on the balloon upper layer is sealed with a patch.” Is considered a product-by-process limitation. 
 As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. 
In this case, teaches the claimed structure recited in the claim (see the first paragraph of the rejection to claim 6 above). 
Claim 7, 8: The valve upper layer (1014) and valve lower layer (1016) are disclosed as attached to the balloon (Figure 4) or integral with the balloon (column 14, lines 15-22). Therefore, they are considered to be bonded to the inner wall of the balloon since the valve upper layer (1014) and valve lower layer (1016) are bonded to the balloon. 
Claim 9, 10: The valve upper layer (1014) and valve lower layer (1016) are disclosed as being formed from the same sheet of material as the balloon upper and lower layers, respectively (column 14, lines 15-22). Therefore, they are considered to be formed from the same type of material. 
Claims 34, 35: These limitations are directed towards the intended use of the balloon. Guar’483 specifically discloses the balloon can be used as a gastric balloon or in any part of the body (which includes as a skin expansion balloon) (column 2, lines 15-21). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur’483, as applied to claim 3, further in view of Hibri et al. (US Patent Publication 2016/0120653). 
Claim 23, 27: Gaur’483 discloses a method of fabricating a balloon that includes: providing a balloon upper layer (1014), a balloon lower layer (1016), a self-sealing valve upper layer (1022) bonded to the balloon upper layer (column 14, lines 14-22), a self-sealing valve lower layer (1022) bonded to the balloon lower layer (column 14, lines 14-22); 
Disposing an inversion hole (160) on the balloon upper layer (see Figure 7k); 
Combining the balloon upper layer (1014) and valve upper layer with the balloon lower layer (1016) and valve lower layer  by sealing them along their edges to form an integral structure (column 12, lines 44-50 and column 14, lines 16-22); 
After they are combined, inverting the balloon upper layer, valve upper layer, balloon lower layer and valve lower layer through the use of the inversion hole (column 22, lines 14-25) such that the balloon upper layer and lower layer form the balloon and the valve upper layer and lower layer form a (see Figure 7b, for example). The valve upper layer and lower layer are positioned inside of the balloon (see Figures 4 or 7b). The valve upper layer and lower layers are bonded to the inside wall of the balloon (because they are integral with the balloon upper and lower layers, respectively). The inversion hole is sealed with a patch (column 22, lines 22-25). 
Gaur’483 does not teach the step of opening a small orifice on the valve upper layer. 
Hibri’653 teaches an implantable balloon (102) that is inflatable through valve (124). Hibri’653 teaches providing the valve with a small orifice (132) in order to allow inflation of the balloon under pressure while preventing backflow upon removal of the inflation catheter (paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Gaur’483 with an orifice in the side of the valve, as taught by Hibri’653, to provide the stated advantages.
Claim 24: Gaur’483 teaches the balloon upper layer and valve upper layer and balloon lower layer and valve lower layer are combined by welding along their respective edges (column 12, lines 48-57 and column 14, lines 19-22). 
Claim 25, 26: Gaur’483 teaches the valve upper layer and valve lower layers are bonded to the inside wall of the balloon (since part of the self-sealing valve is directly bonded to the inner wall of the balloon via their integral construction, the rest of the valve is considered to be bonded to the inner wall of the balloon as a result (note: the term bonded does not mean directly attached). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        18 August 2022

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771